IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                          __________________

                             Nos. 95-20133
                                95-20135
                            (consolidated)
                          __________________


IN THE MATTER OF: CENTRIZ OF
NORTH AMERICA, INC.,
                                                Debtor,

JUAN E. JOCHAMOWITZ and
LUIS BLOMBERG,
                                                Appellants,

versus

CARLOS E. MENDEZ-PENATE and
HOLLAND & KNIGHT,
                                                Appellees.




              __________________________________________

         Appeal from the United States District Court for the
                      Southern District of Texas
                             (CA-L-95-001)
              __________________________________________
                           December 12, 1995

Before GARWOOD, SMITH and DENNIS, Circuit Judges.*

PER CURIAM:

     We decline to reexamine our June 15, 1995 order dismissing the

appeal of Centriz of North America.    It is essentially undisputed



     Local Rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
that the bankruptcy court did not disqualify attorney Besing as

counsel for appellants Juan E. Jochamowitz and Luis Blomberg;

therefore, the district court erred in holding that they did not

give timely notice of appeal from the bankruptcy court’s judgment

and in dismissing their appeals for that reason.   Accordingly, the

judgment of the district court dismissing, for want of timely

notice of appeal, the appeals of Jochamowitz and Blomberg is

reversed and the cause as to Jochamowitz and Blomberg is remanded

to the district court for further proceedings consistent herein.

     REVERSED AND REMANDED.




                                2